Citation Nr: 1703437	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for asthma prior to 
April 24, 2015, and in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1981 to November 1988 and from January 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was before the Board in May 2013 and January 2015.  This case was last before the Board in February 2016, when the issue of an increased evaluation for the Veteran's asthma was remanded for additional development and clarification.

During the pendency of the appeal, in a rating decision, the AOJ awarded the Veteran a 60 percent evaluation for her asthma, effective April 24, 2015-the date of her last VA examination.  The Board has therefore recharacterized the issue on appeal in order to comport with that award of benefits.  This case has been returned to the Board for further appellate review at this time.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its February 2016 remand, the Board asked for an addendum opinion to the Veteran's April 2015 VA respiratory examination.  Thereafter, pursuant to the Board remand directive, an addendum VA opinion was rendered in April 2016.

In the April 2016 addendum opinion, the reviewing examiner indicated that treatment of the Veteran's asthma required daily use of systemic high dose corticosteroids or immunosuppressive medications.  Specifically, she stated the Veteran was currently on steroid taper for asthma exacerbation.  However, the examiner did not indicate how long the Veteran would need daily use of a systemic high dose corticosteroid or an immunosuppressive medication; she only noted the Veteran received a methylprednisolone dosepak in March 2016 with 11 refills allowed.  

Additionally, in the April 2016 addendum opinion, the reviewing examiner indicated treatment of the Veteran's asthma required intermittent courses of systemic (oral or parenteral) corticosteroids.  The examiner noted the Veteran received treatment of methylprednisolone dosepaks with refills in August 2010, August 2013, and March 2016.  However, VA psychiatric treatment records in the claims file showed the Veteran had at least 38 additional active prescriptions of methylprednisolone dosepaks from November 2008 to April 2016.  Moreover, it is unclear at this time whether the Veteran was taking the methylprednisolone for treatment of her asthma on all those dates, or whether she was receiving this treatment for her non service-connected allergies.  

Consequently, the Board cannot find that the April 2016 addendum opinion is adequate and a remand is necessary in order to obtain an adequate VA examination which addresses the current severity of the Veteran's asthma and provides adequate responses to the above noted deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998)

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Richmond VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her asthma, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on this own behalf. 

3.  Schedule the Veteran for a VA examination to determine the current severity of her asthma.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examining physician must provide pulmonary function results.  The examiner must also address the following:

(a)  Whether and how often the Veteran requires physician care for exacerbations.

(b)  Whether and how often the Veteran requires use of oral or parenteral corticosteroids or immunosuppressive medications; and if such is used, whether or not such medications are considered "high dose."  The examiner should also address all of the Veteran's noted prescriptions and identify which disability they are used to treat.  Specifically, the VA examiner must address the methylprednisolone dosepaks and discuss if they are used to treat her service-connected asthma or her non service-connected allergies.

(c)  If the Veteran's asthma required DAILY use of systemic high dose corticosteroids or immunosuppressive medications, the VA examiner should identify the duration of this treatment, to include the start and end dates of the specific periods of treatment for such.  

(d)  Whether and how often the Veteran has asthma attacks with episodes of respiratory failure.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of her asthma.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



